 


114 HR 3310 IH: Preserving Public Access to Public Waters Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3310 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Ms. Ros-Lehtinen (for herself, Mr. Curbelo of Florida, Mr. Diaz-Balart, Mr. Duncan of South Carolina, Mr. Wittman, Mr. Graves of Louisiana, Mr. LaMalfa, Mrs. Radewagen, Mr. Miller of Florida, Ms. Graham, Mr. Yoho, Mr. Crenshaw, Mr. DeSantis, Mr. Mica, Mr. Posey, Mr. Webster of Florida, Mr. Nugent, Mr. Bilirakis, Mr. Jolly, Mr. Ross, Mr. Buchanan, Mr. Rooney of Florida, Mr. Carter of Georgia, Mr. Austin Scott of Georgia, Mrs. Walorski, Mr. Boustany, Mr. Abraham, Mr. Jones, Mr. Guinta, Mr. Sensenbrenner, and Mr. Grothman) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To preserve access to public waters and maintain the vital role of States in fisheries management decisions. 
 
 
1.Short titleThis Act may be cited as the Preserving Public Access to Public Waters Act. 2.Requirement of State approval of restriction of recreational or commercial fishing access to certain State or territorial waters (a)Approval requiredThe Secretary of the Interior and the Secretary of Commerce shall not restrict recreational or commercial fishing access to any State or territorial marine waters or Great Lakes waters within the jurisdiction of the National Park Service or the Office of National Marine Sanctuaries, respectively, unless those restrictions are developed in coordination with, and approved by, the fish and wildlife management agency of the State or territory that has fisheries management authority over those waters.  
(b)Marine waters definedIn this section the term marine waters includes coastal waters and estuaries.  